Citation Nr: 1536342	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, including as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1990 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought.  

In September 2009, the Veteran and his wife testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record and has been associated with the claims file.  Subsequently and pursuant to the Veteran's request, he and his wife testified at a hearing before the undersigned in December 2012, and a copy of the transcript has been associated with the claims folder.

In November 2009, September 2011, and September 2012, the Board remanded this matter for further development.  In November 2013, the Board again remanded the matter for additional development in order to ensure compliance with previous remand directives and to obtain outstanding records of pertinent treatment.  These actions have been completed, and the case has been returned to the Board for appellate consideration

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's current right knee disorder, to include degenerative arthritis status post total knee replacement, first manifested during his period of active service or within the first year thereafter, and the preponderance of the evidence is against a finding that his current right knee disorder is directly related to his period of service.

2.  The preponderance of the competent evidence of record is against a finding that his current right knee disorder, to include degenerative arthritis status post total knee replacement, is proximately due to or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in letters dated in April 2006 and June 2006 prior to the RO's adjudicaton of the claim in the first instances in September 2006.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the May 2015 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

VA has afforded the Veteran with various VA orthopedic examinations relating to his service connection claim.  However, the Board previously found that September 2007 and November 2011 VA joint examination reports were inadequate, as those VA examiners failed to fully address whether the Veteran's right knee disorder was secondary to his service-connected left knee disability.  While the Board did not determine that the report of an April 2010 VA examination was inadequate, it was noted that additional relevant evidence was not considered in that report.  

Pursuant to the Board's November 2013 remand directives, the Veteran was afforded with a December 2013 VA examination.  In that examination report, the VA examiner recorded the Veteran's reported history as well as the findings from clinical examination, and the VA examiner provided a medical opinion on the etiology the Veteran's claimed disorder.  Any deficiency in the VA examination report was clarified by the VA examiner in an August 2014 VA medical opinion report after a review of the claims folder, including the findings from all of the clinical examinations as well as previous medical opinions, and supported the medical conclusion with a rational statement.  The Board finds that the December 2013 VA examination report with the August 2014 VA medical opinion report are adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has considered the Veteran's representative assertion that VA failed to comply with the Board's November 2013 remand directives in that the VA examiner did not specifically address the findings from the March 2011 VA medical statement.  See February 2015 Informal Hearing Presentation.  The Board finds this assertion without merit.  In this regard, the Board observes that the VA examiner in the August 2014 VA medical opinion report specifically commented on the findings contained in the March 2011 VA medical statement, but found that the Veteran's right knee disorder was not secondary to his service-connected left knee disability.  The 2014 VA medical opinion complies with the Board's November 2013 remand directives. 

In addition, the record shows that the Veteran's VA and private treatment records have been updated through 2014 and have been associated with the claims file. Thereafter, his claim was most recently readjudicated in light of the additional evidence in an August 2014 supplemental statement of the case (SSOC).  There has been compliance with the Board's 2009, 2011, 2012, and 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before members of the Board.  The record reflects that at both the September 2009 and December 2012 Board hearings, the Veterans Law Judge and Acting Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases including arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a right knee disorder.  Specifically, the Veteran asserts that his current right knee problems are secondary to his service-connected left knee disability.  See September 2009 Board hearing transcript, page 8 and December 2012 Board hearing transcript, page 2. 

Although the Veteran does not assert (nor does the evidence of record show) that his current diagnosed right knee disorder is directly related to service, the Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167. 

Here, the medical evidence of record clearly establishes that the Veteran has current right knee disorder, to include degenerative arthritis status post total knee replacement.  See private and VA treatment records as well as the report of VA examinations dated in September 2007, April 2010, November 2011, and December 2013.  However, the Board observes that the evidence of record does not show that the Veteran had arthritis in his right knee in service, at separation, or until a decade after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

While the Veteran's service treatment records are replete with complaints and treatment for left knee problems, to include surgical intervention, none of these service treatment records show any treatment or complaints for right knee problems during service.  In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect, that he has experienced symptoms of right knee problems since service.  Significantly, the Veteran testified that his right knee problems first manifested in 2002 or 2003 during the September 2009 Board hearing.  See hearing transcript, page 8.  Further, VA treatment records do not show evidence of degenerative arthritis in the right knee until March 2007, which comes more than a decade after the Veteran's discharge from service.  

Essentially, there is no evidence of degenerative arthritis in the right knee first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 10 year time span between his separation from service and the first evidence of right knee problems.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, the Veteran has not submitted any medical or scientific evidence that shows a direct etiological relationship between his right knee disorder and his period of service.  Rather, the record contains a medical opinion that weighs heavily against a claim for service connection on a direct basis.  In this regard, the December 2013 VA examiner concluded that the Veteran's current right knee disorder was less likely as not caused by, aggravated by, or the result of active military service.  The VA examiner noted that although the Veteran had many medical visits with regard to his left knee condition, there was no evidence of treatment for right knee problems in the service treatment records, and the post-service medical evidence showed his condition first manifested nine years after his separation from service.  

Based on the foregoing, the Board finds that element (2) in-service disease or injury, and (3) a medical link between the Veteran's right knee disorder and his period of service, have not been shown.  As such, the Board finds that service connection on a direct basis is not warranted.

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis - the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his right knee disorder is proximately caused or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310.

While the Veteran may believe his right knee disorder is secondary to his service-connected left knee disability, he does not have training in the medical field, and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran's right knee disorder is related to his service-connected left knee disability.  In this regard, the record contains conflicting medical opinions. 

In support of his claim, the record contains a March 2011 medical statement from the Veteran's treating VA physician, in which he stated that the "progression of disease and dysfunction of the left [knee] would contribute to deterioration of the right [knee] due to loading pattern, etc."  In addition, the record contains a January 2014 private medical statement from the Veteran's treating private physician, in which he stated the Veteran's current right knee disorder is secondary to increasing pain in the right knee from "off-weighting the post-traumatic injury to the left knee."  He further stated that that the Veteran has increasing pain in his arthritic right knee from carrying the load for his left side, and thus required a right knee replacement.   Both of these medical opinions support the position that the Veteran's current right knee disorder is secondary to his service-connected left knee disability as result of over-compensation on his right knee because of his left knee symptomatology. 

Weighing against the Veteran's claim is the medical opinion contained in the December 2013 VA examination report with the August 2014 addendum medical statement.  In the December 2013 VA examination report, the VA examiner concluded that the Veteran's current right knee disorder was less likely than not proximately caused or aggravated by his service-connected left knee disability.  
The examiner stated that her medical opinion was rendered after a review of the claims folder and was supported by a review of medical literature.  The VA examiner stated that she knew of no medical authority or peer-reviewed medical literature which supports the contention that a left knee degenerative disease/meniscal repair/ACL repair can cause or aggravate right knee degenerative disease.   Rather, in order for a causal relationship to exist, there would be evidence of the onset of contralateral knee pain within weeks or at least within a year.  However, in this case, the Veteran's right knee pain was noted, by history, to have begun 14 years after his 1991 surgery for his left knee disability.  The VA examiner found that the Veteran's current bilateral condition indicated a genetic predisposition to the aggressive development of degenerative joint disease, which was caused by the natural progression of the disease.  The VA examiner concluded that the Veteran's current right knee condition is the result of the natural progression of wear and is unrelated to his service connected left knee.  

In the August 2014 addendum medical statement, the VA examiner specifically noted a review of the March 2011 VA physician's and the January 2014 private physician's medical opinions, but she stated that her December 2013 medical conclusion remained unchanged.  To the extent that those medical opinions conflicted with her own, the VA examiner noted that both the VA and private physician provided vague explanations of the occurrence of such contralateral damage, and they failed provide peer reviewed medical evidence that this occurs.  With respect to the findings of "off-weighting" and "loading pattern" which refer to carrying more weight on the right, than the left knee, the VA examiner noted that, physiologically, to walk, one carries 100% of one's body weight on one leg and then the other.  In the absence of assisting devices such as a cane or crutches, off-loading to the non-involved extremity has never been shown to occur.  In fact, with the use of such assisting devices, the weight of the injured knee is carried by the upper extremities, not the contralateral knee.  The VA examiner again noted that she knew of no medical authority or peer reviewed medical literature which supports the contention that the weight can be "off-weighted" from the injured knee to the contralateral knee.  The VA examiner felt that both of these opinions appear to be highly speculative in nature, and are not supported by the peer reviewed medical literature.

It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, both the VA and private treating physicians failed to provide full rationale statements in support of their medical conclusions that the Veteran's right knee disorder was secondary to his service-connected left knee disability. While both are the Veteran's treating physicians and they are presumably familiar with the Veteran's medical history, without any additional statement that explain how or why the Veteran's left knee disability results in "off-wieghting" or "loading pattern", these medical opinions contain little, if any, probative value.  In contrast, the Board finds that the VA examiner's negative medical nexus opinion is more probative in this matter, and it weighs heavily against the Veteran's claim.  In this regard, the VA examiner has provided a lengthy and comprehensive medical statement in support of her medical conclusion by stating that a review of the medical literature did not support a relationship between the Veteran's right and left knees.  The Board also attaches significant probative value to the comments from the VA examiner, since the VA examiner had access to the entire claims file, to include the service treatment records, post-service treatment records, and previous medical statements.  She specifically commented on the findings contained in the March 2011 and January 2014 medical statements, and found each medical opinion lacking sufficient medical support for the conclusion reached.  The Board places greater probative value in the VA examiner's medical conclusion in this matter. 

The Board has also considered the Veteran's own assertions regarding a possible connection between his right knee disorder and his service-connected left knee disability.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). 

In this case, the question of whether the Veteran's right knee disorder was caused or aggravated by his service-connected left knee disability can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  While the Veteran can observe an onset or worsening of symptoms, he is not competent to determine whether those symptoms are related to a service-connected disability or to other, unrelated, causes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, the 2014 VA examiner has opined against a finding that the Veteran's right knee disorder is proximately caused or aggravated by his service-connected left knee disability.

In sum, the medical evidence does not show any complaints or medical findings indicative of arthritis of the right knee during service or for a decade thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's right knee disorder is proximately caused or aggravated by his service-connected left knee disability.  38 C.F.R. § 3.310.  Service connection for right knee disorder is not warranted.


ORDER

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


